Case 20-31006-KRH        Doc 25     Filed 04/20/20 Entered 04/20/20 14:10:51             Desc Main
                                   Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINA
                                 RICHMOND DIVISION

IN RE: Nelson Lavon Kirby                                             Case 20-31006-KRH
                                                                      Chapter 13


                    TRUSTEE’S NOTICE THAT MEETING OF CREDITORS
                        WILL BE CONDUCTED TELEPHONICALLY

NOTICE IS HEREBY GIVEN that the Section 341 Meetings of Creditors originally scheduled
as in person meetings in the cases on the attached list will be conducted telephonically. The
Debtor(s), Counsel for Debtor(s) (if any), Creditors and Parties in Interest, please take note of the
important information below for the case(s) applicable to you and mark your calendars
accordingly.


Date and Time of Section 341 Meeting of Creditors:
Date: [April 30, 2020]
Time: [9:00 AM]
Location: Attend by Telephone Conference. 877-996-8484. Participant Code 2385911

NOTICE is further given that the failure of a Debtor(s) to appear at the Debtor(s)’ meeting of
creditors may result in the dismissal of the Debtor(s)’ case.


Dated: 04/20/2020




                                                      /s/ Suzanne E. Wade
                                                      Suzanne E. Wade
                                                      Chapter 13 Trustee
                                                      7202 Glen Forest Dr., Suite 202
                                                      Richmond VA 23226
                                                      (804) 775-0979
                                                      VSB #31868
